DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application is being examined under the first-inventor-to-file provisions of the AIA . The present U.S. non-provisional application, filed on March 9, 2021, is a continuation of a prior U.S. non-provisional application, filed on July 10, 2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 7, 2021 was filed before the mailing date of a first Office action in the present U.S. non-provisional application, in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.
Allowable Subject Matter
Claims 1-5 would be considered as allowable if made to overcome the non-statutory double patenting rejections set forth in this Office action.
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be considered as allowable if made to overcome the non-statutory double patenting rejections set forth in this Office action, and if rewritten in independent form to include all of the limitations of the respective base claim and any intervening claims.
Double Patenting
Claim 7 is rejected on the ground of statutory double patenting as claiming the same invention as reference claim 12 of U.S. Patent No. 10,993,143.
A rejection based on statutory double patenting of the same invention type is supported in the language of 35 U.S.C. 101 which states that “Whoever invents or discovers any new and useful process [...] may obtain a patent therefor...” (emphasis added.) The term “same invention,” in this context, means an invention drawn to identical subject matter. Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957). A statutory type double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a statutory double patenting rejection based upon 35 U.S.C. 101.
Claims 1-6 and 8-10 are rejected on the ground of non-statutory double patenting as being unpatentable over reference claims 1-15 of U.S. Patent No. 10,993,143. The claims at issue for consideration are not identical, but they are not patentably distinct from each other because present independent claim 1 is anticipated by reference claim 5, present independent claim 6 is anticipated by reference claim 11, and the present dependent claims correspond to the reference dependent claims. Accordingly, the present claims are considered as obvious variants of the reference claims to a person having ordinary skill in the art.
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground(s) provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. MPEP 717.02 for applications subject to examination under the first inventor to file provisions of the AIA , MPEP 2159. MPEP 706.02(l)(1)-706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used (www.uspto.gov/forms/). The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using the eTerminal Disclaimer website. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For additional information about eTerminal Disclaimers, see http://www.uspto.gov/ patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nishiyasu et al. (US 2020/0404554 A1) in view of Koehler et al. (US 2012/0259992 A1).
6. A wireless access device (Nishiyasu, FIG. 3) comprising: 
a first antenna communicatively coupling the wireless access device to at least one client terminal (Nishiyasu, FIG. 3, Id.); and 
a processor (Nishiyasu, FIG. 3, Id.) configured for: 
receiving a signal sent by the at least one client terminal (Nishiyasu, para. [0034], “Further, in the AP, for example, communication with a slave unit requesting a connection to the AP and communication with a slave unit where connection has been established (for example, transmission of performance control information from the AP to the slave unit and/or transmission of sensor information from the slave unit to the AP) can be mixed. Thus, efficiency improvement of control for allocating radio resources to mixed communication in the AP (scheduling) is considered.”); 
allocating a number of client terminals connected to the wireless access device in a mesh network according to a preset mechanism (Nishiyasu, paras. [0046], [0047], “Scheduler 202, for example, schedules a radio resource that APs 20 allocate to a radio link with slave units 30 based on the number of connected slave units managed by slave unit connection processing unit 203…”), wherein the mesh network comprises a plurality of wireless access devices and a plurality of client terminals, each of the wireless access devices being communicatively coupled to at least one of the client terminals (Nishiyasu, paras. [0046], [0047], “…The “number of connected slave units” may be read as, for example, “number of accommodated slave units”. The “number of connected slave units” or “number of accommodated slave units” may be regarded as the number of slave units 30 that time-divisionally share the radio link managed by each AP 20, for example.”); 
assigning the client terminal having a high priority to the wireless access device in the mesh network (Nishiyasu, paras. [0054], [0058], “AP controller 205 determines, for example, an operation mode of AP 20 and a frequency (channel) used by AP 20. The operation mode determined by AP controller 205 may include, for example, a “control channel priority mode” and a “data channel priority mode”. […] Further, AP controller 205 communicates with AP 20, and controls allocation of the control channel period and the data channel period in a wireless connection (radio link) with slave units 30 managed by each AP 20 based on the number of accommodated slave units of each AP 20.”) being connected to a least amount of client terminals (Koehler, para. [0039], “…For example, if the client is a new client, the number of clients assigned to each available controller can be assessed. The controller with the least number of clients is then assigned as the home controller for the new client and the new client is allowed to make a connection through the access point and the newly assigned home controller to the network. In this illustrative implementation, the load balancing operation is an operation that is performed only when a new client is joining the network.”)
Nishiyasu et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Koehler et al. provides prior art disclosure and suggestions for the claimed invention, such as assigning the client terminal having a high priority to the wireless access device in the mesh network (Nishiyasu, paras. [0054], [0058], “AP controller 205 determines, for example, an operation mode of AP 20 and a frequency (channel) used by AP 20. The operation mode determined by AP controller 205 may include, for example, a “control channel priority mode” and a “data channel priority mode”. […] Further, AP controller 205 communicates with AP 20, and controls allocation of the control channel period and the data channel period in a wireless connection (radio link) with slave units 30 managed by each AP 20 based on the number of accommodated slave units of each AP 20.” Id.) being connected to a least amount of client terminals (Koehler, para. [0039], “…For example, if the client is a new client, the number of clients assigned to each available controller can be assessed. The controller with the least number of clients is then assigned as the home controller for the new client and the new client is allowed to make a connection through the access point and the newly assigned home controller to the network. In this illustrative implementation, the load balancing operation is an operation that is performed only when a new client is joining the network.” Id.) The prior art disclosure and suggestions of Koehler et al. are for reasons of enabling unified control over wireless access points and user connections (Koehler, para. [0010], “…For example, in a master-slave relationship the master access controller may maintain data that relates to the entire wireless network, while slave access controllers may maintain more limited amounts of data related to the session data and authentication of clients. This minimally synchronized interaction allows for unified control over the wireless access points and user connections but does not include complex near real-time communication of the complete network state between all the access controllers.”) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of enabling unified control over wireless access points and user connections.
Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Weidner whose telephone number is (571) 270-1825. The examiner can normally be reached Monday - Friday, 8:00 AM - 5:00 PM, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing           by using a USPTO supplied web-based collaboration tool. To schedule an interview, the    applicant is encouraged to use the USPTO Automated Interview Request (AIR) form at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476